 636DECISIONSOF NATIONALLABOR RELATIONS BOARDBenavent&Fournier,Inc.andCongreso de UnionesIndustrialesdePuertoRico,Petitioner.Case24-RC-4945January 23, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEBy MEMBERSFANNING, KENNEDY, ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election, a secret ballot election wasconducted on March 2, 1973, under the direction andsupervision of the Regional Director for Region 24among the employees in the stipulated unit describedbelow.At the conclusion of the election, theRegional Director served on the parties a tally ofballotswhich showed that of approximately 21eligible voters, 23 cast ballots, of which 1 l were for,and 8 against, the Petitioner, with 4 challengedballots.The challenged ballots were sufficient innumber to affect the results of the election. TheEmployer filed timely objections. Subsequently, thepartiesstipulated,with the Regional Director'sapproval, that three of the employees whose ballotswere challenged are ineligible to vote and agree thatthe challenges to their ballots be sustained. Theparties agree that the remaining challenged ballot isinsufficient in number to affect the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure,Series8,as amended, the RegionalDirector conducted an investigation and on May 31,1973, the Regional Director issued and duly servedon the parties his Report and Recommendation onObjections and ChallengedBallots,attached heretoas an Appendix, recommending that the objection'be overruled and that Petitioner be certified as theexclusive collective-bargaining representative in thestipulatedunit.Thereafter, the Employer filed timelyexceptions to the Regional Director's report and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case the Board finds:iPrior to the issuanceby theRegionalDirector the Employer withdrewall but one ofits objections2 In our opinion, the exceptions raise no material and substantial issuesof fact orlawwhichwould warrant reversal of the findings andrecommendations of the Regional Director1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated and we find that thefollowing employees constitute an appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All employees employed by the Employer at itsfactory in Minillas Industrial Development Park,Bayamon, P.R., but excluding all office clericalemployees, all sales personnel, guards and super-visors as defined in the Act.5.The Board has considered the Regional Direc-tor's report and the Employer's exceptions and briefand the entire record in this case and hereby adoptstheRegional Director's findings, conclusions, andrecommendations.2As the Petitioner has received a majority of thevalid ballots cast, we shall certify it as the exclusivebargaining representative of the employees in theunit found appropriate.CERTIFICATIONOF REPRESENTATIVEIt ishereby certified that a majority of the validballots have been cast for Congreso de UnionesIndustriales de Puerto Rico, and that, pursuant toSection 9(a) of the National Labor Relations Act, asamended, the said labor organization is the exclusiverepresentative of all the employees in the unit foundappropriate herein for the purposes of collectivebargaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment.MEMBER KENNEDY, dissenting:Iwould sustain the objection to the conduct of theelection and direct a second election.During the votingsession, the Board agent left thevoting area "for a period from two to five minutes."He left the ballots on a table and the ballot boxunsealed.While the observer for the Petitionersigned the certificate of conduct certifying that theballot box had been protected at all times, theEmployer's observer refused to do so.time required for the Board Agent to use the restroom facilities No onetouched the ballots during that period.Accordingly,there could not havebeen any effect on the electionGeneral ElectricCompany (Clockand TimerDepartment),119 NLRB944, AnchorCouplingCo., Inc,l71NLRB 1196,andInternational Unionof Electrical,Radioand MachineWorkers (AthbroIn our opinion it is better procedure for the Board Agent to retainPrecision EngineeringCorp I vN L R B.67 LRRM2361, 57 LC § 12, 440custody of the unmarked ballots at all times. However, here the evidenceshows that the ballots were in the custody of the observers during the short(D C D C.,1968)208 NLRB No. 75 BENAVENT & FOURNIER, INC.A cardinal principle of the Agencyis that"before,during,or afier an election, no one should bepermitted to handle any ballot except a Board agentand the individual who votes that ballot." SeeSection 11306 of the Board's Field Manual, pub-lished July 1, 1967.There has been a serious irregularity in the conductof the election herein, in my view. The Board Agentsurrendered personal custody of the unused ballotsat a time when access to the ballot box was possible.InAthbro Precision Engineering Corp.,166 NLRB966, we observed:The commission of an act by a Board Agentconducting an election which tends to destroyconfidence in the Board's election process, orwhich could reasonably be interpreted as impugn-ing the election standards we seek to maintain, isa sufficient basis for setting aside that election.Ido not regard the Board agent's abandonment ofthe ballots and ballot box to others as an acceptablestandard in conducting elections.APPENDIXREPORT AND RECOMMENDATION ONOBJECTIONS AND CHALLENGED BALLOTSPursuant to a Stipulation for Certification UponConsent Election executed on February 5, 1973, anelection by secret ballot was conducted under thedirection of the Regional Director on March 2, 1973,among all production and maintenance employeesemployed by the Employer at its factory inMinillasIndustrialDevelopment Park, Bayamon, P.R., butexcluding all office clerical employees,allsalespersonnel, guards and supervisors as defined in theAct, to determine whether or not said employeesdesired to be represented for the purpose of collec-tive bargaining by Congreso de Uniones Industrialesde Puerto Rico, hereinafter referred to as Petitioner.The Tally of Ballots duly served upon the partiesreveals:Approximate number of eligible voters ..... 21Void ballots . .................. 0Votes cast for Petitioner .............. 11Votes cast against participating labor organiza-tion........ ..........................8Valid votes counted ................. 19Challenged ballots .................. 4Valid votes counted plus challenged ballots.. 23Challengesaresufficient to affect the results ofthe election.On March 9, 1973 the Employer filed and served637timely objections to conduct affecting the results ofelection.The undersigned Regional Director, pur-suant to the Stipulation for Certification UponConsent Election and in conformity with Section102.69 of the Board's Rules and Regulations, Series8,as amended, caused an investigation to be madeconcerning the objections and the challenges, andhereby issues his findings and recommendations withrespect thereto.THE CHALLENGESDuring the course of the election the Board agentchallenged the ballots ofFernando O'Neill, RolandoRiveraRosaandAngel L. Rodriguez Riverabecausetheir names did not appear on the eligibility list andPetitioner challenged the ballot ofJose Torres Olvinobecause he is not an hourly paid employee.On May 30, 1973, the parties executed a Stipula-tion on Challenges which I have approved, in whichthe parties for the reasons set forth therein agree thatchallengees Rivera, O'Neill and Rivera Rodriguezare ineligible to vote and agree that the challenge totheir ballots be sustained. The parties further agreethat the remaining challenged ballot does not affectthe ultimate result of the election and therefore norulingwith respect thereto is required. The partieshave waived their procedural rights.In accordance with the approved Stipulation, Irecommend that the Stipulation on Challenges beaccepted.As a result of the foregoing Stipulation onChallenges and my recommendation with respectthereto it now results that the majority of valid votescounted plus challenged ballots have been cast forPetitioner.THE OBJECTIONSThe objections as filed consisted of six counts. OnMay 25, 1973 the Employer, with my approval,withdrew five of them leaving only one count to beconsidered as follows:...at around 2:30 P.M., while the election wasbeing conducted the Board Agent excused him-self from the voting area prior to all ballots beingdeposited and returned around five (5) minuteslater, after which three (3) additional ballots werecast.The investigation reveals that during the finalminutes when the polls were still open, the Boardagent excused himself with the observers and wasaway from the voting area for a period of from twoto five minutes. While the Board agent had absented 638DECISIONSOF NATIONALLABOR RELATIONS BOARDhimself from the area to use the restroomfacilitiesthe Employer's and Petitioner's observers remainedin the restricted voting area and pursuant to theBoard agent'sinstructions theywere jointly incustody of the ballot box and the other electionmaterial including the unused ballots with theinjunction that such materials not be tampered with.There is no evidence that anyone except the Boardagent handled or touched the blank ballots nor isthere any evidence that anyone tampered with theballot box while the Board agent was temporarilyaway. The observers in their statements confirm this.The observer for Petitioner signed the certificate ofconduct certifying that the ballot box had beenprotectedat all times.The Employer's observer didnot sign the certificate upon instructions issued byEmployer's counsel prior to the beginning of theelection.Based on these facts and following Board prece-dent t I find this objection without merit and recom-mend that it be overruled.RECOMMENDATIONHaving found the Employer's objection withoutmerit and having recommended that it be overruledand further having found and recommended thatchallengesRolando Rivera, Fernando O'Neill andAngel L. Rivera Rodriguez are not eligible votersand the challenge to their ballots be sustained, andthat the remaining challenged ballot does not affectthe ultimate results of the election, it is recommendedthatappropriateCertificationofRepresentativeissue.2IGeneral Elc.tricCompany(Clock &TimerDepartment),119 NLRB 944.Regulations,exceptions to this report may be filed with the Board inand AnchorCoupling,171 NLRB1196Washington, D C Exceptions must be recened by the Board in Washington2Under the provisions of Section102 69 of theBoard's Rules andby June11, 1973.